In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Rockland County (Meehan, J.), dated March 21, 1994, which, upon the granting by the court of the plaintiffs’ motion pursuant to CPLR 4401 for judg*262ment as a matter of law, and upon a jury verdict as to damages, is in favor of the plaintiff Ericka L. Armand-Byrd and against it in the principal sum of $80,000.
Ordered that the judgment is affirmed, with costs.
Viewing the evidence in the light most favorable to the defendant, we conclude that a jury could not find for the defendant by any rational process. Accordingly, the Supreme Court did not err in granting the plaintiffs’ motion pursuant to CPLR 4401 for judgment as a matter of law (see, Rhabb v New York City Hous. Auth., 41 NY2d 200; Reynolds v Morford, 124 AD2d 978). We reject the defendant’s contention that the Supreme Court improvidently exercised its discretion in denying the defendant’s motion for an adjournment in order to produce a witness to the accident. The proposed witness’s testimony would only have been cumulative and immaterial. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.